Per Curiam,
This case is unfortunately not in condition to enable the court to decido it intelligently. Two masters in partition were appointed and after a sale of the property made separate reports as to the proper distribution of the fund, differing not only as to the facts and the law as between the litigating parties, but also as to more personal matters. The learned court below devoted most of its opinion to a criticism of one of the reports, and then made a qualified confirmation of the other, with some exceptions, but it made no clear finding of its own, as to the essential facts on which the cardinal question of the discharge of the mortgage by the sale must finally turn. The consequence is that we are presented with diverse views of such facts, and with no clear standard by which to decide between them. The.decree is therefore reversed, with directions to send the case to a new master for a specific report on the facts and the respective claims on the fund. Costs of this appeal to abide the final adjudication.